Citation Nr: 0022358	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the claim for service connection for residuals of a 
low back injury is well grounded and, if so, whether service 
connection is established.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran was an American Merchant Marine in oceangoing 
service during World War II.  His DD Form 214 reflects that 
his qualifying active service for VA purposes is as follows: 
February 23, 1943 to April 18, 1943; May 15, 1943 to July 5, 
1943, August 23, 1943 to November 2, 1943; November 29, 1943 
to January 21, 1944; January 31, 1944 to June 5, 1944, 
September 8, 1944 to November 29 1944; March 9, 1945 to June 
9, 1945 and June 18, 1945 to August 15, 1945.  (See Section 
401 of Pub. L. No. 95-202, as implemented by 38 C.F.R. § 
3.7(x)(15).)

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1998, the RO 
denied the claim of entitlement to service connection for a 
low back injury.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of a low back injury is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a low back 
injury.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a low 
back injury is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  Residuals of a low back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.303, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private medical records dated from July 1965 to 1997, which 
have been provided by the Gould Medical Group, reflect that 
in December 1965 the veteran was treated for a sprained 
sacroiliac.  In December 1965, when he was treated for 
subcutaneous lumps, he denied any serious injuries but 
reported that he had undergone an appendectomy in 1945 aboard 
ship.  He was seen on several subsequent occasions for 
unrelated complaints until being seen in May 1968 for pain in 
his back which extended around to the right side.  The 
assessment was "? Gallbladder."  After additional visits 
for unrelated problems he complained in November 1969 of pain 
in his right buttock which radiated down the back of his 
thigh into his calf.  The impression at that time was 
questionable sciatic neuralgia.  The veteran continued to be 
seen on numerous occasions for complaints unrelated to the 
back until June 1986, when he complained of back pain and 
down the right leg. 

The was seen in June 1986 by W. Piskun, M.D., with a chief 
complaint of lumbosacral pain occasionally radiating into the 
right buttock and leg, which began five years earlier.  The 
veteran's past history was noted to be noncontributory.  It 
was noted that he had seen an orthopedist while visiting 
Texas and that spinal stenosis had been diagnosed.  The 
current assessment was probable spinal stenosis of L5-S1 
interspace by patient history.  The veteran underwent a 
lumbar myelogram and Computed Tomography (CT) myelogram in 
June 1986.  The findings showed a large posterolateral and 
central bulging disc at the L4-5 interspace.  The assessment 
was spinal stenosis secondary to bulging intervertebral disc 
L4-5.  In another report of June 1997 Dr. Piskun again noted 
that the veteran had a five-year history of lumbosacral pain 
and he had spinal stenosis secondary to bulging 
intervertebral disk at L4-5.   

In July 1986, the veteran underwent an L4-S1 bilateral 
laminectomy with foraminotomies across the L5-S1 roots 
bilaterally as a result of spinal stenosis L4-5.  The 
operative report again notes a history of back and left leg 
pain of about five years duration.  

Memorial Hospital records dated in November 1990 show the 
veteran sought treatment at that time as a result of an 
eight-foot fall, which produced acute right groin pain.  He 
reported that he had landed on his right flank and lower 
back.  The only relevant history noted was of a laminectomy 
for severe spinal stenosis in 1986.  The impression was acute 
musculoskeletal strain.  H. Saalwaechter, M.D., was listed as 
the veteran's physician.  

In a medical history report dated in February 1994, the 
veteran reported that he had broken his "back vertebrae" in 
1947 and that his present complaint was regarding the neck 
and shoulder areas.  Another clinical record dated in 
February 1994 includes the notation the veteran had fractured 
his back in 1947.  

On a VA Report of Accidental Injury, received in July 1997, 
the veteran indicated that in about July 1945, while serving 
on the Middlebury Victory, he fell through a manhole in the 
engine room and broke his back.  He further indicated that he 
treated himself for the injury and that in 1987 he was 
treated at Memorial North Hospital.   

On the veteran's application for compensation which was 
received at the RO in July 1997, he reported that he injured 
his back in June or July of 1945 while serving aboard the 
Middlebury Victory, a merchant ship.  He indicated that the 
ship did not have medical facilities so he had to treat 
himself.  He reported he did not know he broke his back until 
1987 but had had back pain ever since the original injury.  

In a statement dated in July 1997, [redacted] reported 
that he was a shipmate of the veteran on the S. S. Middlebury 
Victory during World War II and that he recalled the veteran 
injuring his back when he stepped into an open manhole in 
rough seas sometime during the winter of 1945-1946.  He 
remembered that as a result of the accident the veteran 
experienced considerable pain during the remainder of the 
voyage.  

In July 1997, [redacted] wrote he served on the U. S. S. 
Middlebury Victory in June 1945 when the veteran was injured, 
and Mr. [redacted] remembered that the veteran was laid up for a 
while.  

The veteran's spouse wrote in July 1997 that they were 
married in April 1940 and that while the veteran was serving 
on the S. S. Middlebury Victory he sustained a severe back 
injury when he stepped into an open manhole.  She reported 
that upon the veteran's return after the war, he was unable 
to sleep for long periods of time due to recurring pain at 
night and that while visiting a relative in Texas she had 
insisted that the veteran see Dr. Evans, a neurosurgeon, who 
had operated on the relative.  She further stated that Dr. 
Evens recommended that the veteran see a neurosurgeon at home 
and that he went to Dr. Piskun.  The spouse indicated that 
the veteran had actually broken his back when he fell into 
the manhole and that bone growth during the healing process 
involved L2 through L5 and was pinching off the spinal cord.  

In September 1997 the veteran was seen by J. Chan, M.D., for 
evaluation of left sided low back pain.  He reported a long 
history of back and right lower extremity pain since 1944 and 
reported that he had injured his back in 1944, with 
significant back and right lower extremity pain for many 
years until it became so severe that he sought help in the 
1980s.  It was noted that he had undergone a multilevel 
laminectomy in 1987.  Following a physical examination the 
impression was probable lumbar strain with myofascial-type 
pain in the left quadratus lumborum muscle.  When the veteran 
was seen again by Dr. Chan in November 1997 it was noted that 
X-rays revealed evidence of the lumbar laminectomy, diffuse 
osteoarthritis changes, and degenerative changes.   The 
clinical impression was lumbar strain and myofascial pain 
involving the left quadratus lumborum muscle which was 
treated conservatively with complete resolution of symptoms.  

By a letter dated in December 1998, written at the veteran's 
request, H. Saalwaechter, M.D., reported he had been 
following the veteran for the last several years and that the 
veteran had a longstanding history of chronic back problems, 
with a lumbar laminectomy in 1986 for spinal stenosis.  Dr. 
Saalwaechter wrote, "I am aware of the injuries that [the 
veteran] suffered during World War II and feel that, based on 
his medical history, x-ray findings, and the duration of his 
back problems, that it is more than likely his ongoing 
problems with his back stem from the initial injury to his 
back while serving in the Merchant Marines during the period 
from 1943 to 1945."  

In February 1999, J. J. Benn, M.D., wrote that he had been 
asked to write about the veteran's long standing back 
problems and that he had been reminded by the veteran that 
his back problems began following an injury during service in 
the Merchant Marine during 1943 to 1946.  Dr. Benn further 
reported that the veteran and his family had been patients 
since the late 1940's until Dr. Benn's retirement in 1988 and 
that during that period the veteran continued to have 
problems off and on with his back.  Dr. Benn reported that he 
did not have access to the veteran's records but that further 
details could be obtained from the Gould Medical Group.   

The veteran testified at a local RO hearing in June 1999 that 
he injured his back during service, when he fell through a 
hole in the deck.  He reported that at the moment of the 
accident he felt terrific pain and that after the accident 
his ship was in Shanghai for approximately six weeks, during 
which time the Chief Engineer advised him to rest his back.  
He testified he did not seek treatment in Shanghai, as he was 
afraid of Chinese hospitals.  He indicated that the first 
post-service treatment he sought for his back was in 1948 
when he saw an acupuncturist and that he was informed in 1948 
that his back pain was due to sciatica.  The veteran 
testified that the first time he made a connection between 
his in-service back injury and his current symptomatology was 
when he consulted with Dr. Piskun, who showed him an X-ray 
demonstrating a break.  The veteran denied any other injury 
to his back.  The veteran's spouse testified that the veteran 
wrote to her while he was in the service and informed her he 
had injured his back.  She further testified the veteran had 
continuous problems with his back since he got out of the 
service.  

Pursuant to a June 1999 authorization by the veteran, the RO 
requested records of treatment for the veteran's back from 
1949 to 1952 from Dr. D. Taylor, who replied that he had no 
treatment records for those dates.  In or about June 1999 the 
RO attempted to obtain medical records from several other 
physicians identified by the veteran in authorizations for 
the release of medical records.  

In an undated letter received at the RO in July 1999, 
Jacobina den Dulk reported that the veteran used to visit Dr. 
Gilbert den Dulk's office frequently for back trouble between 
1961 and 1972 when she worked there as a registered nurse.  
She reported that medical records were destroyed after 10 
years when no longer used.  

The veteran testified at a videoconference in February 2000, 
held in lieu of an in-person Travel Board hearing.  He 
testified that he had injured his back while stationed on the 
Middlebury Victory when he fell through an open manhole. 
After the accident, he reportedly experienced varying levels 
of pain which gradually diminished over several weeks to the 
complete absence of pain in two or three months.  The veteran 
testified the pain began again several years later and was 
diagnosed as sciatic nerve pain.  The pain was described as 
beginning in the lower back area and coursing down the right 
leg and as time passed a loss of feeling took place down the 
right leg to the foot and toes.  Eventually, he sought 
treatment from two neurosurgeons who performed a laminectomy.  
The veteran testified that one of the surgeons had detected a 
heal line in the lower back vertebrae by X-ray and inquired 
of the veteran as to what could have caused the damage.  The 
veteran concluded that the damage must have been caused by 
the fall through the manhole.  He testified that there had 
been no doctor assigned to the ship when the accident 
occurred.  The veteran's representative noted that the 
veteran attempted to obtain treatment records dated in the 
late 1940's to the 1950's from an acupuncturist and a 
chiropractor, without success.  The veteran indicated that he 
had not sought treatment in China as he was afraid his ship 
might depart without him and he was afraid of Chinese 
hospitals.  He further indicated that when the ship docked 
after the accident he was given six weeks rest while the ship 
was being repaired and that by the time the ship was ready to 
sail again, he had no back pain.  According to his testimony, 
the first time he sought post-service treatment for his back 
was in the late 1940's when he went to a chiropractor and he 
had been seeing doctors continuously since that time.  He 
reported having been unaware of a large healed fracture in 
his back until he was informed of such by a neurosurgeon.  

The hearing transcript further reflects that, in response to 
a question by the presiding Board member, the veteran 
testified his back injury occurred in January 1946, while his 
ship was in the China Sea.  When informed that he had 
previously claimed his injury occurred in mid-1945, the 
veteran responded that he did not know where that date came 
from and again testified that it occurred in about January 
1946.  He reported that he never sought treatment at a U. S. 
Public Health Service hospital for his back, receiving all 
treatment from a private hospital, and indicated that there 
was no use in attempting to secure any treatment records from 
the government.  At the hearing, it was stated that there had 
been a change in the law, extending the period of active 
service for Merchant Mariners to sometime in 1946.  

The veteran submitted a written statement via facsimile 
machine in February 2000.  The statement is essentially a 
written account of the veteran's videoconference testimony.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §1110 
(West 1991);  38 C.F.R. § 3.303 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
active military service, or if preexisting such service, was 
aggravated therein.  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately displayed, then a 
showing of continuity after discharge is required to support 
the claim.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 
3.303(b) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).


Analysis

The initial determination to be made is whether the claim for 
service connection for residuals of a low back injury is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  In 
determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The veteran has reported that he injured 
his back during active duty and, in support of this 
allegation, he has submitted statements from two individuals 
who reportedly were his shipmates.  The statement from Mr. 
[redacted] only relates that he served on the Middlebury Victory in 
June 1945, when the veteran "was injured" and that he 
remembered the veteran being laid up for a while.  As that 
statement does not identify the nature of the veteran's 
accident or injury it is too vague to support the claim.  
However, the statement by Mr. [redacted] tends to corroborate 
the veteran's claim of having fallen in a manhole, thereby 
injuring his back.  Moreover, the veteran is competent to 
report that he injured his low back while in the Merchant 
Marines

There is competent post-service evidence of a current low 
back disability and also of a nexus between the current 
disorder and the claimed in-service injury.  In December 
1998, Dr. Saalwaechter opined that the veteran's "ongoing 
problems with his back" stemmed from the initial injury to 
the back while the veteran was in the Merchant Marines from 
1943 to 1945.  In view of this evidence, the Board concludes 
that the veteran's claim is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107.  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  In September 1999, 
the veteran's representative informed the RO the veteran did 
not have any further evidence to submit in support of his 
claim.  Although no service medical records have been 
associated with the claims file, the veteran has indicated 
that he treated himself at the time of the injury and he has 
not alleged that there would be any medical records 
pertaining to the injury.  As to post-service evidence, the 
RO attempted to obtain records for which a release had been 
executed.  There does not appear to be any available medical 
evidence prior to that currently of record.  

The post-service medical evidence dates back to July 1965 but 
does not reflect any back complaints until December 1965, 
when the veteran was treated for a sprained sacroiliac.  No 
prior history of back problems was noted at that time.  
Thereafter he received medical attention on a number of 
occasions with no mention of back problems until May 1968 
when he reported back pain, thought possibly to be related to 
gall bladder disease.  He was seen for other complaints until 
November 1969, when there was an impression of questionable 
sciatic neuralgia.  There are subsequent medical record 
entries for numerous visits with no mention of any back 
symptoms until June 1986, when the veteran complained of back 
pain and pain down the right leg.  Thus, this evidence, which 
spans a period of more than 20 years, shows only a few 
sporadic back complaints, with no history of prior injury 
noted and no reference to any continuity of back symptoms 
since the time of service.   

In June 1986 the veteran saw Dr. Piskun, a neurosurgeon, for 
back and leg pain, noted to be of five years' duration.  The 
veteran's past history was described as "noncontributory" 
and there was no reference to any in-service back injury.  
Diagnostic studies showed a bulging disc at L4-5 with spinal 
stenosis attributed to the bulging disc.  There is nothing in 
the medical records associated with Dr. Piskun indicating 
that the veteran had had any broken (fractured) vertebrae, 
and the veteran's own statements that he was told he had 
broken vertebrae is too attenuated and inherently unreliable 
to constitute medical evidence.   Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

When the veteran was treated at Memorial Hospital in November 
1990 for injuries sustained in a fall, the only relevant 
history noted was of the laminectomy in 1990.  There was no 
reference to any service-related accident or any broken 
vertebrae.  It was not until 1994 that the veteran first 
mentioned a remote back injury, at that time alleging that he 
broke his "back vertebrae in 1947."  However, by 1947, the 
veteran clearly was not on active duty.  Thus, any injury to 
his back at that time could not be service related.  

By 1997, when the veteran completed an accident report for 
VA, he stated that he had injured his back in about July 
1945, when he fell through an open manhole on board ship.  
Even assuming that such an accident occurred, the veteran is 
not competent to state that he broke any vertebrae since that 
is a medical determination and requires medial evidence.  
While he has also stated that he did not know he had 
fractured his vertebrae until 1987, there is no medical 
evidence dated in 1987 or at any other time documenting that 
the veteran had had any vertebral fractures.  Moreover, as 
indicated, the veteran has been inconsistent in relating the 
date of the claimed accident.  

In regard to the February 1999 statement from Dr. Benn, a 
former treating physician, it should be noted that some of 
the private clinical records reported above were of visits to 
Dr. Benn and they do not refer to any in-service back injury 
or to a continuity of back symptoms since service.  Moreover, 
in his statement, Dr. Benn noted that the veteran had 
"reminded" him that his back problems had begun after a 
service-related injury.  Inasmuch as the statement does not 
appear to report Dr. Benn's own recollections and since it 
does not actually link a current back disability to any in-
service injury, it is of virtually no probative value. 

The only evidence of record from a health care professional 
that affirmatively links a current back disability to the 
veteran's active duty is the December 1998 letter from Dr. 
Saalwaechter.  However, that opinion, while tending to relate 
the veteran's current back problems to "injuries" sustained 
during World War II, is entitled to little weight.  The 
opinion alludes to the veteran's "medical history," X-ray 
findings and the "duration" of back problems, without 
providing any explanatory information regarding same.  To the 
extent that the opinion may be based on purported continuity 
of symptomatology from the time of service, such a history is 
deemed not credible since the actual medical records spanning 
a lengthy period do not show any continuity of back symptoms 
until decades after service, with no history of any in-
service back injury noted.  Additionally, hospital records 
created in 1990, which note Dr. Saalwaechter as the veteran's 
physician, say nothing of any in-service back injury.  Not 
only has the veteran repeatedly changed the date of the 
claimed injury by a significant amount of time but the 
evidence shows that he initially claimed to have sustained 
broken vertebrae in 1947, after service.  The extensive 
private treatment records, which date back to the 1960s, show 
only rare back complaints until twenty years later, when the 
veteran reported a five year history of back pain.  Thus, 
while it is possible that the veteran fell through a manhole 
during service, the Board does not believe his statements 
that any such injury marked the onset of back problems since 
his actual medical records are to the contrary.  As to Dr. 
Saalwaechter's statement, an assessment based on an 
inaccurate history supplied by the veteran is of no probative 
value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see 
also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) 
(finding that presumption of credibility of evidence did not 
arise as to medical opinion that veteran's disability was 
incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).  

The Board has placed considerable probative value on the June 
1986 clinical records regarding the veteran's back disorder 
since they are constitute the initial, contemporaneous 
medical evidence of his current back disability and were 
created prior to the submission of the current claim.  Those 
records show only a five-year history of symptoms and do not 
reflect any relevant service history. 

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  In 
this case, the preponderance of the credible, competent and 
probative evidence shows that there was no continuity of 
symptomatology so any opinion linking the veteran's current 
back disorder to any alleged continuity is based on an 
inaccurate history.  In that regard, at his videoconference 
hearing, the veteran himself indicated that after his initial 
back injury, he experienced varying levels of pain which 
gradually diminished over several weeks and completely 
resolved within a few months.  He further testified that he 
did not experience any further back pain until several years 
later.  That testimony and his stated history in June 1986 
that he had had back problems for five years preponderate 
against any allegations of continuous symptomatology in 
support of his claim.  

As to any extension of the period of Merchant Marine service 
that is recognized as active duty, the veteran has not 
submitted any evidence that he has been afforded official 
recognition of additional service.  However, even assuming 
that he was in an active duty status in 1946, the above 
analysis would still apply.  Based on that analysis, the 
Board finds that the preponderance of credible and probative 
evidence is against the claim of entitlement to service 
connection for residuals of a low back injury.  Although the 
RO found that the veteran's claim was not well grounded, he 
has not been prejudiced by the Board's finding that it is and 
it's further consideration of the case based on the weight of 
the evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has argued all along as to the merits of the claim of 
service connection and there has been extensive evidentiary 
development.  In fact, there has been no available relevant 
evidence identified that has not been obtained or requested.  


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  



		
	J. E. SHARP
	Member, Board of Veterans' Appeals



 


- 2 -




- 1 -


